Hosmer, Ch. J.
This case presents three questions for the determination of the court. 1. Was the judge authorized to direct the jury, that they should render their verdict for the defendants? 2. Were the goods and chattels taken, by the defendants, tools of Marsh's trade, and legally exempted from execution? 3. Was the conveyance by mortgage to the plaintiff, fraudulent in respect of creditors?
1. In the charge to the jury, the judge assumed the decision of a question of fact; and for this reason, it was incorrect. If, however, on considering the motion in this case, it clearly shall appear, that no injustice has been done, I would not, for the impropriety of the charge, advise a new trial.
2. All the personal estate of a debtor may be attached or levied on by execution, except “necessary apparel, bedding, tools, arms or implements of his household, necessary for upholding his life; and upon such goods, also, if they shall be presented by the debtor.” Stat. 280, 1. ed. 1808. Printing, unquestionably, is a mechanical employment. It, however, has been said, that a printing-press, cases and types, are not tools within the meaning of the statute; and to establish this position, the case of Buckingham v. Billings, 13 Mass. Rep. 82. was cited. The act of the state of Massachusetts on this subject, is not identical with ours, and in one particular, at least, which furnishes no unimportant ground of construction, is entirely different. Household furniture, beyond the value of fifty dollars, is not exempted from execution; and on this provision, considerable stress was laid by the court, in the before cited case, when ascertaining the intention of the legislature, I do not know that I should dissent from the *454opinion expressed in Buckingham v. Billings, that the types, &c. levied upon, were not necessaries, as articles of the same kind were left unattached, to the value of more than sixteen hundred dollars; but to some of the principles assumed, with great deference for the learned court, I cannot subscribe. As a general legal truth, a statute in derogation of the common rights of creditors, ought to receive a strict construction; but if it concern the public good, it should be construed liberally. Alexander Powlter's case, 11 Co. Rep. 17. The King v. The Archbishop of Armagh, 1 Stra. 517. Now, the public has a deep interest in the prosperity of mechanical employments, and a sufficient corrective is interposed by the prescribed enquiry, whether the articles claimed to be exempted are necessary. In relation to the natural description of the goods, of which an exemption is demanded, the exposition of the law, in my judgment, ought to be liberal; but so far as respects their protection, in a given case, on the ground that they are necessary for the upholding of life, this is a strict enquiry of fact.
It has been insisted, in conformity with the above mentioned case, that by the word tools, is indicated, such implements only as are used by the hand of one man; but this confined construction of the term, I cannot admit. In its origin, the word in question was applied to such instruments only, as were of manual operation; but the usage of speech has long since extended it beyond these bounds. On the principle assumed by the supreme court of Massachusetts, the blacksmith might be deprived of his anvil, the weaver of his loom, and the turner of his wheel, to the entire destruction of their respective occupations. It was the object of the statute, to protect the tools of a trade, so far as they were indispensibly necessary; and the words of this, as of other laws, ought to be expounded, according to their popular acceptation, in order to attain the legislative intent. In manufactories of recent origin, there may be complicated machinery and expensive utensils of great value, which do not fall within the principle of exemption; and to this subject I refer, without the intimation of an opinion, cautiously to guard against inferences, beyond the principles I have assumed.
That the printing-press, cases, and types, taken by the defendants, were the tools of Marsh’s trade, within the intendment of the statute, I entertain no doubt. The two last *455mentioned articles are such, in the strictest sense of the word; the former, is indispensible to attain the object of the legislature, in allowing the exemption contemplated; and they all are embraced, within the popular meaning of the preceding term.
In order to their exemption, the tools of a person’s trade must be necessary for the upholding of life. Whether the goods taken by the defendants, are embraced within this description, is, exclusively, an enquiry of fact, which should have been submitted to the jury.
The pursuit of two trades by Marsh, did not deprive him of the legal exemption of his tools, in either trade, if they were necessary, and the latter occupation was requisite, for the procurement of subsistence.
It is clear, beyond dispute, that a tradesman may waive a privilege imparted to him by law; but, in this case, there was no intentional waiver, nor any thing, which the law pronounces to be of that character. Marsh had an equity of redemption in the goods taken, and remained the owner of them, in legal contemplation, subject to the right of Patten, to render them available for the payment of his debt. They remained in the possession and use of Marsh, as before their hypothecation; and by this act, they were not laid open to the attachment of his creditors.
3. Was the conveyance, by mortgage, the goods having been left in the possession of the mortgagors, fraudulent, in respect of creditors? If the above mentioned goods were not exempted from the attachments and executions of creditors, it is manifestly clear, that a strong badge of fraud exists, and even conclusive evidence of it, unless explained, by the most satisfactory reasons. Burrows v. Stoddard, 3 Conn. Rep. 160. 431. But, if the goods were shielded from the demands of creditors, by a legal exemption, how could the conveyance to Patten be made with an intention to defraud them? Marsh could have had no possible motives to put this property undercover, as it was already invincibly protected from every demand. The presumption of fraud is necessarily repelled, if the exemption insisted on, actually exist.
The other Judges were of the same opinion.
New trial to be granted.